ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ALAN J. WEINER of SPRING VAL.LEY, NEW YORK, who was admitted to the bar of this State in 1982, be disbarred as a matter of reciprocal discipline following respondent’s disbarment in New York for the intentional conversion of client funds, the making of misrepresentations to disciplinary authorities and for violating a court order, and ALAN J. WEINER having failed to appear on the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that ALAN J. WEINER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ALAN J. WEINER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.